DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/22 has been entered.
Drawings
The drawings were received on 7/20/22.  These drawings are unacceptable. 
Examiner notes that the replacement sheet does not include an associated figure designation.  It appears the replacement sheet is directed to “Fig. 1a” and should properly designated as such.  The objection to the drawings has been reiterated below.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
	“13” and “14” (pg. 9, line 14 of the specification)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3-5 and 16 are objected to because of the following informalities:  
With regard to claim 1: Line 3 of the claim, it appears the limitation “the flanges” should be --the resilient flanges-- for consistency of the claim language.  Line 6 of the claim, it appears limitation “the respective resilient flange” should be --the respective resilient flanges--.
With regard to claims 3-5: It appears the limitation “the respective bead” should be --the respective beads--.
With regard to claim 16: Line 3 of the claim, it appears the limitation “the flanges” should be --the resilient flanges-- for consistency of the claim language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1: Line 2 of the claim, the limitation “it’s cross section” lacks sufficient antecedent basis. Examiner notes the profile is not limited to a singular cross section.  For the purpose of examination, the limitation is considered to be directed to --a cross section--.  Line 5 of the claim, the limitation “the web surface” lacks sufficient antecedent basis.  Examiner notes that web (1) of the instant application comprises two surfaces (see figs. 1-7). For the purpose of examination, the limitation is considered to be directed to --a surface of the web--.  Line 8 of the claim, it’s unclear if the limitation “a bead” is referencing one of  the previously recited beads.  For the purpose of examination, the limitation is considered to be directed to --the respective beads--.  Further, the scope of the claim is unclear.  Lines 9-10 of the claim recite the profile having a substantially box-shaped cross section when it was previously the profile having a cross section with substantially a U shape, which renders the claim indefinite.  Examiner suggests amending the claim to recite that the profile comprises a first profile and a second profile, wherein each of the first profile and the second profile have, in a cross section, substantially a U shape.  Such amendment would provide clarity and precision to the claim as it will be clear that a substantially box-shaped cross section is formed by the first and second profiles.  Line 10, the limitation “which profiles” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --wherein the two profiles--.  Lines 10 and 12 of the claim, the limitation “the two U-profiles” lacks sufficient antecedent basis.  Line 11 of the claim, the limitation “the free ends” lacks sufficient antecedent basis.  Line 11, the limitation “their U-profile flanges” lacks sufficient antecedent basis.  Lines 12-13, the limitation “the web surfaces” lacks sufficient antecedent basis.  Line 13, the limitation “the interior” lacks sufficient antecedent basis.
With regard to claim 3: Line 2, the limitation “the flange material” lacks sufficient antecedent basis.   For the purpose of examination, the limitation is considered to be directed to --a material of the respective flange--.  Lines 2-3, the limitation “the interior” lacks sufficient antecedent basis. 
With regard to claim 4: The limitation “the half of the effective resilient flange depth” lacks sufficient antecedent basis. 
With regard to claim 5:  The limitation “the depth” lacks sufficient antecedent basis. 
With regard to claim 6: The limitation “the effective resilient flange depth” found in lines 1-2 of the claim lacks sufficient antecedent basis.  Line 2 of the claim, the limitation “the resilient flange depth” lacks sufficient antecedent basis.  Lines 3- 5 of the claim, each instance of the limitation “the bead” lacks sufficient antecedent basis. Line 3 of the claim, the limitation “the channel width” lacks sufficient antecedent basis. Lines 3 and 4 of the claim, the limitation “the original material depth” lacks sufficient antecedent basis. Line 4 of the claim, the limitation “the resilient flange” lacks sufficient antecedent basis.  Lines 4-5 of the claim, the limitation “the lateral surface” lacks sufficient antecedent basis.
With regard to claim 9: Line 3 of the claim, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Lines 3-4 of the claim, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
With regard to claim 11: Line 2 of the claim, the phrase “a panelled stud frame wherein at least one spring” is confusingly worded.  For the purpose of examination, the limitation is considered to be directed to --a panelled stud frame including at least one spring profile--.The claim referencing “at least one spring profile according to claim 1” renders the claim indefinite as no spring profile was previously recited in claim 1 (emphasis added). 
With regard to claim 12: Line 3 of the claim, the limitation “its profile resilient flanges” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --the resilient flanges-- for consistency of the claim language.  Line 4 of the claim, the limitation “this profile resilient flange” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --the at least one of the resilient flanges-- for consistency of the claim language.
With regard to claim 13: The limitation “the ceiling side, wall side or floor side” found in line 2 of the claim lacks sufficient antecedent basis.  Lines 2-3 of the claim, it’s unclear if the limitation “a panelling board material“ is referencing the previously recited at least one panelling board of claim 12.  For the purpose of examination, they are considered to be the same. 
With regard to claim 14: Line 2 of the claim, the limitation “the profile resilient flange” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --the at least one of the resilient flanges-- for consistency of the claim language.  Line 3 of the claim, the limitation “the panelling board material” lacks sufficient antecedent basis.   For the purpose of examination, the limitation is considered to be directed to --the at least one panelling board-- for consistency of the claim language.
With regard to claim 15:  The scope of the claim is unclear.  It’s not readily clear as to how a drywall is built up from a construction element set (emphasis added).  Examiner understands “drywall” to refer to a board of finishing material for use on walls.  Clarification is requested.
With regard to claim 16: Line 2 of the claim, the limitation “it’s cross section” lacks sufficient antecedent basis. Examiner notes the profile is not limited to a singular cross section.  For the purpose of examination, the limitation is considered to be directed to --a cross section--.  Line 5 of the claim, the limitation “the web surface” lacks sufficient antecedent basis.  Examiner notes that web (1) of the instant application comprises two surfaces (see figs. 1-7). For the purpose of examination, the limitation is considered to be directed to --a surface of the web--.  Further, the scope of the claim is unclear.  Lines 6-7 of the claim recite the profile having a substantially box-shaped cross section when it was previously the profile having a cross section with substantially a U shape, which renders the claim indefinite.  Examiner suggests amending the claim to recite that the profile comprises a first profile and a second profile, wherein each of the first profile and the second profile have, in a cross section, substantially a U shape.  Such amendment would provide clarity and precision to the claim as it will be clear that a substantially box-shaped cross section is formed by the first and second profiles.  Line 7, the limitation “which profiles” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --wherein the two profiles--.  Lines 7 and 9 of the claim, the limitation “the two U-profiles” lacks sufficient antecedent basis.  Line 8 of the claim, the limitation “the free ends” lacks sufficient antecedent basis.  Line 8, the limitation “their U-profile flanges” lacks sufficient antecedent basis.  Line 10, the limitation “the interior” lacks sufficient antecedent basis.

Claims 1, 3-6 and 9-16 are examiner as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (US 2005/0126104 A1) in view of Zinn (US 3,841,051) and in further view of Gerb. Knauf (DE 20003618 U1)
With regard to claim 1: Erickson et al. discloses a profile capable of arranging a component for a drywall construction (figs. 1-2), wherein the profile comprises a first profile (16) having, in a cross section, substantially a U shape which comprises a web (24) and two adjoining resilient flanges (26A and 26B) (figs. 1-2; par. 0024).
Examiner notes that the resilient flanges (26A and 26B) are considered to each be designed to be resilient to the same degree and/or in the same manner in the direction which is substantially orthogonal to a surface of the web (24) as the resilient flanges (26A and 26B) are of symmetrical construction or configuration made from the same material and therefore would be expected to perform in the same manner (figs. 1-2).
 Erickson et al. discloses that the resilient flanges (26A and 26B) each including at least one bead (30A and 30B) which is incorporated into the respective resilient flange (26A and 26B) extending longitudinally substantially parallel to a web extent (figs. 1-2).
Erickson et al. does not disclose that each bead comprising one or more areas of material weakening in the form of one or more recess bands, along one or more kinks forming the respective beads.
However,  Zinn discloses a profile (21) comprising a bead with one or more areas of material weakening in the form of one or more recess bands (33 and 49), along one or more kinks (bends) formed the bead (fig. 5; col. 4, lines 11-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to modify the profile of Erickson et al. to have each bead comprise one or more areas of material weakening in the form of one or more recess bands, along one or more kinks forming the respective beads such as taught by Zinn et al. in order to provide a desired degree of resiliency.  No new or unpredictable results would obtained from having each bead include a known means of providing a desired degree of resiliency.
Erickson et al. in view of Zinn does not disclose the a first profile joined to a second profile, said second profile having the same configuration as the first profile.   Erickson et al. in view of Zinn does not discloses the first profile and second profile forming a substantially box-shaped cross section, wherein the first and second profiles are nested with one another in such a way that the first and profiles are pushed into one another with free ends of the resilient flanges leading wherein the resilient flanges of the first and second profiles contact one another when pushed into one another and the surfaces of the webs, the flanges, and the beads directly face one another and towards an interior of the substantially box-shaped cross section.
However, Gerb. Knauf discloses a first profile (3) joined to a second profile (3) of the same configuration, wherein the first profile and the second profile forming a substantially box-shaped cross section, wherein the first and second profiles (3) are nested with one another in such a way that the first and second profiles (3) are pushed into one another with free ends of the resilient flanges leading wherein the resilient flanges of the first and second profiles contact one another when pushed into one another (figs. 3-4 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the profile of Erickson et al. in view of Zinn to have the first profile joined to a second profile of the same configuration, wherein the first profile and the second profile forming a substantially box-shaped cross section, wherein the first and profiles are nested with one another in such a way that the first and second profiles are pushed into one another with free ends of the resilient flanges leading wherein the resilient flanges of the first and second profiles contact one another when pushed into one another such as taught by Gerb. Knauf  in order to provide a profile with the ability to withstand greater live and dead loading. Erickson et al. as modified by Gerb. Knauf  discloses that the surfaces of the webs, the flanges, and the beads directly face one another and towards an interior of the substantially box-shaped cross section
With regard to claim 3: Erickson et al. discloses that the respective beads (30A and 30B) being formed substantially as an arcuate recessing of a material of each resilient flange into an interior of the profile (16) (fig. 2). 
With regard to claim 4: Erickson et al. discloses the respective beads (30A and 30B) being formed substantially in a half of an effective depth of the respective resilient flanges that is adjacent to the web (24) (figs. 1-2).
With regard to claim 5: Erickson et al. in view of Zinn and Gerb. Knauf does not disclose that the depth of the respective beads corresponding to approximately a quarter to a third of the web width.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available depths to provide a desire degree of resiliency to withstand predetermined live and dead loading. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.  No new or unpredictable results would be obtained from having the depth of the respective beads corresponding to approximately a quarter to a third of the web width.
With regard to claim 6: Erickson in view of Zinn al. and Gerb. Knauf does not disclose  an effective depth of the resilient flanges, as the effective depth projecting from the web after incorporating the respective beads, including a channel width of the respective beads, in relation to an original material depth of each resilient flange before incorporating the respective bead, that is to say including a lateral surface length of the bead, is approximately 3:4.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available depths to provide a desire degree of resiliency to withstand predetermined live and dead loading. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.  No new or unpredictable results would be obtained from having an effective depth of the resilient flanges, as the effective depth projecting from the web after incorporating the respective beads, including a channel width of the respective beads, in relation to an original material depth of each resilient flange before incorporating the respective bead, that is to say including a lateral surface length of the bead, is approximately 3:4.
With regard to claim 9: Erickson in view of Zinn et al. and Gerb. Knauf discloses a profile (16) for arranging a component for a drywall construction according to claim 1, wherein the profile being provided as a ceiling profile for direct mounting on a ceiling (see fig. 1 of Erickson et al.).
With regard to claim 10: Erickson in view of Zinn et al. and Gerb. Knauf discloses a profile (16) for arranging a component for a drywall construction according to claim 1, wherein the profile (16) being provided as a connecting member for the fastening of a facing shell (58) (see fig. 1 of Erickson et al.).
With regard to claim 11: Erickson et al. in view of Zinn et al. and Gerb. Knauf discloses a construction element set for a drywall comprising a panelled stud frame including at least one profile (16) according to claim 1 (see fig. 1 of Erickson et al.). 
With regard to claim 12:  Erickson discloses that the web (24) of the at least one profile (16) being provided for connection to a ceiling or floor for fastening at least one panelling board (58) to at least one of the resilient flanges (26A and 26B), wherein the at least one of the resilient flanges (26A and 26B) blocks off a gap region between a free edge of the at least one panelling board (58) and the ceiling  or the floor to prevent air passage (see fig. 1 of Erickson et al.).
With regard to claim 13: Erickson et al. discloses that the web of the profile (16) being lined on a ceiling side  with at least one strip of that at least one panelling board (58) (fig. 1).
With regard to claim 14: Erickson et al. discloses that a fastening of the at least one panelling board (58) to the at least one of the resilient flanges (26A and 26B) being provided with an overhang of the panelling board (58) that projects in the direction of the web (24) (fig. 1).

With regard to claim 15: Erickson in view of Zinn et al. and Gerb. Knauf discloses a drywall construction, wherein it being built up from a construction element set according to claim 11.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (US 2005/0126104 A1) in view of Gerb. Knauf (DE 20003618 U1).
With regard to claim 16: Erickson et al. discloses a profile for a ceiling-, floor- or wall-side fastening of a drywall comprising a panelled stud frame (figs. 1-2), wherein the profile comprises a first profile (16) having, in a cross section, substantially a U shape which comprises a web (24) and two adjoining resilient flanges (26A and 26B) (figs. 1-2; par. 0024).
Examiner notes that the resilient flanges (26A and 26B) are considered to each be designed to be resilient to the same degree and/or in the same manner in the direction which is substantially orthogonal to a surface of the web (24) as the resilient flanges (26A and 26B) are of symmetrical construction or configuration made from the same material and therefore would be expected to perform in the same manner (figs. 1-2).
Erickson et al. does not disclose the a first profile joined to a second profile, said second profile having the same configuration as the first profile.   Erickson et al. in view of Zinn does not discloses the first profile and second profile forming a substantially box-shaped cross section, wherein the first and second profiles are nested with one another in such a way that the first and profiles are pushed into one another with free ends of the resilient flanges leading wherein the resilient flanges of the first and second profiles contact one another when pushed into one another and the surfaces of the webs, the flanges, and the beads directly face one another and towards an interior of the substantially box-shaped cross section.
However, Gerb. Knauf discloses a first profile (3) joined to a second profile (3) of the same configuration, wherein the first profile and the second profile forming a substantially box-shaped cross section, wherein the first and second profiles (3) are nested with one another in such a way that the first and second profiles (3) are pushed into one another with free ends of the resilient flanges leading wherein the resilient flanges of the first and second profiles contact one another when pushed into one another (figs. 3-4 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the profile of Erickson et al. to have the first profile joined to a second profile of the same configuration, wherein the first profile and the second profile forming a substantially box-shaped cross section, wherein the first and profiles are nested with one another in such a way that the first and second profiles are pushed into one another with free ends of the resilient flanges leading wherein the resilient flanges of the first and second profiles contact one another when pushed into one another such as taught by Gerb. Knauf  in order to provide a profile with ability to withstand greater live and dead loading. Erickson et al. as modified by Gerb. Knauf  discloses that the surfaces of the webs, the flanges, and the beads directly face one another and towards an interior of the substantially box-shaped cross section.
Response to Arguments
Applicant's arguments filed 7/20/22 have been fully considered but they are not persuasive. 
Applicant argues that the lower track and upper track of Erickson et al. do not having the same profile and that nesting the upper and lower track would not arrive at the features of amended claim 1 when nested. Applicant further argues that Erickson et al. would not arrive at the features of independent claim 1 because when nested, bead (3) do not touch or are not surrounded by flanges because the nesting stops at the flanges of the current application
Examiner respectfully submits the rejection does not propose nesting the lower track of Erickson et al. with the upper track. Applicant’s argument regarding the nesting the upper track with another upper track and leaving the lower track without an upper track is not readily understood.  Examiner notes that independent claims 1 and 16 appear directly solely to a profile. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., bead not touching or are not surrounded by flanges because the nesting stops at the flanges) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner notes that, as claimed, the resilient flanges includes the beads.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Erickson et al. discloses a profile in a framed construction.  The secondary reference of Gerb. Knauf discloses joining profiles of a  frame construction yielding the predictable result of providing joined profile with the ability to withstand greater live and dead loading.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to profiles that for use in frame and/or profiles that are nested.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633